Citation Nr: 1029927	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-19 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran retired from active military service in June 1982.  
He served 20 years. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2005 rating decision. 


FINDING OF FACT

The medical evidence does not link the Veteran's bilateral knee 
disabilities to his time in service.


CONCLUSION OF LAW

Criteria for service connection for bilateral knee disabilities 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran contends that his bilateral knee disabilities are the 
result of his time in military service.  The Veteran served for 
20 years in the Army, and his DD-214 notes that he was awarded 
the parachutist badge among other decorations.
Medical evidence confirms bilateral knee disabilities.  For 
example, at a VA examination in March 2005 the Veteran was 
diagnosed with degenerative joint disease in both knees, which 
was confirmed by x-rays.  An MRI in July 2002 showed severe 
osteoarthritis in the Veteran's left knee.  It is also noted that 
the Veteran had both knees replaced in 2008.

As such, the issue becomes whether the Veteran's current knee 
disabilities were caused by his military service.  

Service treatment records do not show that the Veteran incurred 
any specific knee injury during service.  On his retirement 
physical in April 1982, the Veteran's lower extremities were 
found to be normal and the Veteran specifically denied any 
"trick" or locked knee on his medical history survey completed 
in conjunction with the separation physical.  The Veteran's lower 
extremities were also found to be normal on physicals in December 
1967, January 1970, June 1973, and January 1976. 

It was noted that the Veteran had scars on his right knee and 
lower leg in December 1967, but nothing was noted about this on 
the subsequent examination reports. 
 
Following separation in 1982, the Veteran did not voice any 
complaints about knee problems, and there is no record of him 
seeking any treatment for his knees for a number of years.  

In a statement received in February 2005, the Veteran stated that 
following retirement from military service he began having knee 
problems, but he was vague as to the actual onset of knee 
problems.  Furthermore, the earliest treatment records the 
Veteran presented (dated in 1997) do not even describe knee 
problems, but do note that the Veteran had to break up a lot of 
fights as a guard in the prison (where he worked for more than 20 
years after service).  

The first post-service medical record of knee treatment was dated 
in 1999 when the Veteran reported pain and occasional swelling in 
his left knee to his private doctor. 

The Veteran was provided with a VA examination in March 2005 
where it was noted that he did not need any assistive device.  
The Veteran reported that he had noticed the onset of bilateral 
knee pain sometime in 1990, and he reported going to see his 
family doctor who allegedly recommended knee surgery.  The 
examiner noted that the Veteran had been employed in the State 
Department of Corrections as a corrections officer for more than 
20 years.  The examiner noted that the Veteran was able to get in 
and out of the chair with ease and was able to walk normally 
after several mildly antalgic steps at first.  The Veteran 
suggested that his late onset knee problems were the result of 
his rather long period of time on jump status, but the examiner 
did not provide any opinion as to the etiology of the Veteran's 
knee problems.

The Veteran asked his private doctor whether his military service 
could have caused his knee problems; and, in a June 2007 
statement, the doctor stated that being a paratrooper could 
contribute to the development of arthritis or degenerative joint 
disease.  However, while the doctor allowed that military service 
as a paratrooper could cause knee problems, he did not 
specifically find that it was at least as likely as not that the 
Veteran's military service caused his bilateral knee 
disabilities.  In addition to the generic nature of the 
statement, the language used was equivocal, and the Court of 
Appeals for Veterans Claims (Court) has held "could be" in the 
context of a medical opinion is the same as "could not be" and 
therefore cannot provide the requisite nexus.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  As such, the Board concludes 
that this statement alone, or even in consideration of the 
Veteran's statements, is insufficient to support a grant of 
service connection.

It was recognized that this statement was insufficient to support 
a grant of service connection, but because the statement 
suggested that there might be a link between the Veteran's 
military service and his current knee disabilities, the Veteran 
was scheduled for an additional VA examination to include an 
opinion as to the etiology of the Veteran's knee disabilities.

In April 2009, the VA examiner reviewed the Veteran's claims file 
and examined the Veteran.  A thorough recitation of the Veteran's 
medical and military history was provided, and the examiner 
specifically noted that the Veteran had served as a paratrooper 
for 19 years.  The Veteran indicated that sought treatment for 
knee pain in the 1980s (although, again this statement was vague 
as to when during the decade the actual onset of knee pain 
occurred), and it was noted that he had undergone knee 
replacements in both knees in 2008.  After examining the Veteran 
and digesting the evidence of record, the examiner concluded that 
it was less likely than not that the Veteran's knee disabilities 
were the result of his military service.  The examiner 
acknowledged that paratrooping activities can affect a person's 
knees, but found that the evidence did not support a finding that 
in the Veteran's case his knee problems were caused by his 
military service. 

The Board has carefully scrutinized the medical evidence of 
record.  As it happens, the only medical opinion of record that 
addressed the etiology of the Veteran's knee disabilities 
concluded that it was less likely than not that the knee 
disabilities were the result of his military service.  The 
examiner who reviewed the claims file was fully aware of the 
Veteran's 20 years of honorable military service, including as a 
paratrooper.  The examiner also reviewed the Veteran's service 
treatment records which spanned his entire career.  As such, the 
examiner's opinion was based on a full consideration of all the 
facts.  Furthermore, the examiner provided a rationale for his 
opinion that was grounded in the facts of this particular case.  
The examiner reasoned that there were no complaints of knee pain 
in service, and no evidence of a knee problem for a number of 
years after service.  

The Board has reviewed the Veteran's statements, but the fact 
remains that the Veteran did not voice any knee complaints at his 
separation physical and his lower extremities were found to be 
normal at that time.  In his substantive appeal the Veteran 
asserted that he did in fact have pain in his knees during the 
later part of his military career and that the condition 
gradually worsened after his retirement.  However, this statement 
is contradicted by his statements on his medical history survey 
completed in conjunction with his separation physical where he 
specifically denied having then, or having ever had, knee 
problems.  The Board finds that a statement recorded 
contemporaneously with separation is more probative than a 
reconstruction of the onset of pain several decades after the 
fact.  Additionally, while the Veteran indicated in his 
substantive appeal that his knees gradually worsened after 
service, the earliest post-service record of knee treatment 
appeared 17 years after service.  Even using the Veteran's 
statement at his first VA examination that his knee problems 
began in 1990 would still place the onset of knee problems nearly 
a decade after service.  

The Veteran has related that he had knee pain after service, but 
while the Veteran is considered to be competent to describe knee 
pain, he is not competent to diagnose the onset of a knee 
disability such as degenerative joint disease which must be 
detected radiologically.  Furthermore, the Veteran's statements 
as to the onset of his knee problems have varied throughout the 
course of his appeal.  While the Board firmly believes that the 
Veteran is being forthright to the best of his ability, the fact 
remains that the varied dates of onset contained in the Veteran's 
multiple statements make it impossible to conclude when the 
Veteran's knee problems actually began.  As such, the Board must 
place stock in the fact that at separation, per his own 
contemporaneous statement recorded at that time, the Veteran was 
not having knee problems.

The examiner was aware of this medical history, and based on that 
and the post-service evidence of record, the examiner concluded 
that the evidence simply did not support a finding that the 
Veteran's knee disabilities were caused by his military service.

Given the facts as described above, the Board concludes that the 
weight of the evidence is against the Veteran's claim, and 
therefore service connection is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in January 2005, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to testify 
at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a bilateral knee disability is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


